Case 2:18-cv-00223-GJQ-MV ECF No. 37, PageID.294 Filed 03/09/20 Page 1 of 32




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                NORTHERN DIVISION

JAN LONDO,

        Plaintiff,                                   Civil Case No: 2:18-cv-00223
v                                                    Hon. Gordon J. Quist
UP HEALTH SYSTEMS-MARQUETTE,

        Defendant.
                                             /
Sandra Hanshaw Burink (P68619)               Susan D. MacGregor (P41741)
Hanshaw Burink, PLC                          Kitch Drutchas Wagner Valitutti & Sherbrook
Attorneys for Plaintiff                      Attorneys for Defendant
501 Hillside Drive                           1440 West Ridge Street, Suite C
Marquette, MI 49855                          Marquette, MI 49855
(906) 273-1551                               (906) 228-0001
shburink@hb-lawofffices.com                  susan.macgregor@kitch.com

                                             Mark W. Peters (TN BPR No. 018422)
                                             T. Connor Dugosh (TN BPR No. 036788)
                                             Waller Lansden Dortch & Davis LLP
                                             Attorneys for Defendant
                                             511 Union Street, Suite 2700
                                             Nashville, TN 37219
                                             (615) 244-6380
                                             mark.peters@wallerlaw.com
                                             connor.dugosh@wallerlaw.com


                         MEMORANDUM OF LAW IN SUPPORT OF
                     DEFENDANT’S MOTION FOR SUMMARY JUDGMENT


                                  I.   INTRODUCTION

        One of Plaintiff’s most important job responsibilities as a licensed practical nurse

was to record patient notes and physician orders accurately and timely in the Hospital’s

electronic medical records system. Failure to do so can have real consequences on

4850-4848-9908.3

                                                 1
Case 2:18-cv-00223-GJQ-MV ECF No. 37, PageID.295 Filed 03/09/20 Page 2 of 32




patient health and safety. So, when Plaintiff failed to meet that responsibility early in her

employment, the Hospital, in an effort to help her improve, coached and counseled her

as part of its progressive disciplinary process. In her self-evaluation, Plaintiff recognized

that she was not meeting performance expectations, and she concedes that her

supervisor likewise believed honestly and in good-faith that she was not meeting

performance expectations.      Unfortunately, Plaintiff’s performance did not improve; it

actually got worse.

        In September of 2017, Plaintiff was responsible for entering surgical orders for a

patient and scheduling a procedure to remove a mass found in that patient’s lung. She

failed to do so. Eleven days later, the patient went to the Hospital’s emergency room

complaining of increased pain. The mass had doubled in size and the patient required

an emergency operation. Upon reviewing the patient’s medical file, the Hospital learned

that Plaintiff never scheduled the required pre-operation test, despite making notes that

it was necessary and would be scheduled. As a result, it terminated her employment.

        Plaintiff claims that the Hospital terminated her because of her disability

(depression and anxiety) and in retaliation for requesting an accommodation despite

admitting that she never told anyone at the Hospital that she was disabled or that she

needed any accommodation. Her claims must be dismissed as a matter of law for those

two reasons alone. They also must be dismissed because she admits that the Hospital

had an honest good faith belief that she engaged in the conduct for which she was

terminatedindeed she admits that she did itand that she is unaware of anyone outside

her purported protected activities that was treated differently. Plaintiff also claims that

4850-4848-9908.3

                                             2
Case 2:18-cv-00223-GJQ-MV ECF No. 37, PageID.296 Filed 03/09/20 Page 3 of 32




she was subjected to a hostile work environment because of her disability and points to

some isolated and wholly unconnected comments by a co-worker about her “back” and

vague complaints that she was being “singled out” and “watched.” Respectfully, putting

aside her admission that she never told anyone at the Hospital about her purported

disability (and thus cannot prove harassment based on some undisclosed condition), her

proof of harassment falls well short of the “severe or pervasive” standard. It too must be

dismissed as a matter of law.

        The undisputed facts and applicable well-settled law are fatal to Plaintiff’s legal

theories. Summary judgment in favor of the Hospital is required as a matter of law.

                   II.   STATEMENT OF UNDISPUTED MATERIAL FACTS

A.      Plaintiff’s Hire.

        The Hospital hired Plaintiff as a Licensed Practical Nurse (“LPN”) in its Heart and

Vascular Department on October 10, 2016. (Deposition of Jan Londo (“Londo Dep.”) at

20). Plaintiff’s primary job responsibilities included taking and recording patient vital signs

and medical history, placing surgical orders and scheduling surgeries, verifying

medication and dosages, and entering “clinic days” into the Hospital’s electronic patient

medical records system, which is a process that ensures all patient records are kept up-

to-date with each visit. (Id. at 23, 39-41). The duties and responsibilities of an LPN are

crucial to patients’ treatment because they assure that all medical histories and orders

are updated accurately and on time. (Id. at 44-45). Plaintiff summed up the critical

importance for LPNs inputting patient information timely and accurately: when physicians

and nurses electronically enter “into [a patient’s] chart and make[] reference to it, then

4850-4848-9908.3

                                              3
Case 2:18-cv-00223-GJQ-MV ECF No. 37, PageID.297 Filed 03/09/20 Page 4 of 32




they have to have a bird’s-eye view of exactly what was done and what still needs to be

done” to best treat the patient. (Id.).

        Within the first weeks of her employment, Plaintiff completed new hire orientation

and discussed her job responsibilities with her supervisor, Senior LPN Brandi Goodwin.

(Id. at 23-24). She also received and acknowledged her review of and agreement to

comply with the Employee Handbook and Code of Conduct, which includes the Hospital’s

policies prohibiting discrimination and harassment in the workplace as well as the process

for requesting accommodations. (Id. at 28-29, Exs. 2-3).

        During Plaintiff’s initial ninety-day probationary period, she shadowed nursing staff

and was ultimately assigned to work for cardiovascular surgeon Dr. Bradford Blakeman.

(Id. at 24, 54-55). Despite having ample opportunities to do so, Plaintiff never disclosed

to anyone during her probationary period (or any time thereafter) that she suffered from

any disability or medical condition, or that she needed any accommodation to complete

her work duties.     (Id. at 67-71, 96).    In fact, Plaintiff admitted that her purported

disabilityanxiety and depressiondid not require any accommodations at the

beginning of her employment. (Id. at 96).

B.      Plaintiff’s Work Performance Deficiencies and Her Leave of Absence.

        Before the end of Plaintiff’s initial ninety-day probationary period, Ms. Goodwin

discovered that Plaintiff failed to complete certain tasks timely and failed to document

patient information accurately. (Id. at 47-49, Ex. 4). On December 5, 2016, Ms. Goodwin

met with Plaintiff to reiterate and review appropriate Hospital processes on documentation

and task completion, to inform Plaintiff of areas in which she needed to improve, and to

4850-4848-9908.3

                                              4
Case 2:18-cv-00223-GJQ-MV ECF No. 37, PageID.298 Filed 03/09/20 Page 5 of 32




provide the tools and resources that would allow Plaintiff to do so. (Id. at 48-51, Ex. 4).

Plaintiff agreed with Ms. Goodwin’s assessment of her work performance, confirmed in

writing the record of their conversation and requirement that she improve, and committed

to “strive to become improved.” (Id. at 47-48, Ex. 4).

        Just a few weeks later, Plaintiff mixed up two patients and placed health

information of one into the medical file of the other. (Id. at 52-54, Ex. 5). Plaintiff’s error

resulted in the attending surgeon recording medical information in the wrong patient’s file.

(Id.). Upon learning of Plaintiff’s errors, Ms. Goodwin counseled Plaintiff. (Id.). Plaintiff

acknowledged her mistake and confirmed that similar errors in the future could lead to

disciplinary action, including termination. (Id.). Disappointingly, Plaintiff continued to

underperform.

        Between February and May 2017, Plaintiff consistently failed to complete tasks

and assignments. (Deposition of Bryan Breeser (“Breeser Dep.”) at 20). Because Plaintiff

did not like working with Dr. Blakemanwho (along with all other cardiovascular

surgeons) she described as “abrasive” (Londo Dep. at 32, 97)and in an effort to try

anything that might help improve her performance, Mr. Breeser reassigned Plaintiff to

work for Dr. Curtis Marder, another cardiovascular surgeon in the same department as

Dr. Blakeman who managed a smaller patient load. (Londo Dep. at 58-59; Breeser Dep.

at 20). Plaintiff thanked Mr. Breeser for the reassignment and agreed that it would be a

better fit for her. (Id. at 59-61). Mr. Breeser met with Plaintiff on May 20 to discuss her

new assignment.       (Id. at 71-72, Ex. 7; Breeser Dep. at 20-22).             Because the

responsibilities of an LPN in the cardiovascular department are the same regardless of
4850-4848-9908.3

                                              5
Case 2:18-cv-00223-GJQ-MV ECF No. 37, PageID.299 Filed 03/09/20 Page 6 of 32




the assigned surgeon, additional training for Plaintiff was minimal: Plaintiff would use the

exact same systems the Hospital trained her to use for Dr. Blakeman and the other

cardiovascular surgeons. (Breeser Dep. at 20-21; Goodwin Dep. at 22-24).

        Just two days after meeting with Mr. Breeser, Plaintiff told Ms. Goodwin that she

needed “assistance” because other LPNs were “too busy” with their own workload to help

her. (Goodwin Dep. at 16-19, Ex. 2). Ms. Goodwin met with Plaintiff and answered all of

her questions about Dr. Marder’s preferences, such as scheduling. (Id.). Plaintiff could

have but did not tell Ms. Goodwin that she had any disability or medical condition.

(Goodwin Dep. at 19-21; Londo Dep. at 65-67). Plaintiff asked Ms. Goodwin if she could

move to a different desk within the department because she did not get along with

Theresa Harger, an LPN who Plaintiff thought was “whispering” about her to other

nurses, 1 and because moving to a different desk “would get [Plaintiff] away from all of the

commotion” and into “a quieter environment.” (Londo Dep. at 93; Goodwin Dep. at 15-

16). Plaintiff concedes that she did not believe Ms. Goodwin understood her comment to

be a statement that Plaintiff suffered from a disability or needed an accommodation and

that Plaintiff did not intend her comments to be understood or interpreted as




        1
          Plaintiff claims that Ms. Harger whispered behind her back and “watched [her]
constantly.” (Londo Dep. at 99). Plaintiff conceded that she has no firsthand or secondhand
knowledge of any “whispers” or conversations between other nurses, including Ms. Harger, the
concerned Plaintiff or her medical condition. (Id. at 105-08). Plaintiff also does not have any
knowledge or information to show that Ms. Harger was instructed by anyone to “watch” her. (Id.
at 99-100). Rather, Plaintiff merely stated that she had a “feeling” that Ms. Harger’s purported
conduct was because of Plaintiff’s purported anxiety or a disability, but did not provide any factual
support for that “feeling.” (Id.).

4850-4848-9908.3

                                                 6
Case 2:18-cv-00223-GJQ-MV ECF No. 37, PageID.300 Filed 03/09/20 Page 7 of 32




communicating either. (Londo Dep. at 67). Ms. Goodwin does not recall Plaintiff’s

purported request to move desks, but does recall that no other desk was available.

(Goodwin Dep. at 19-20; Breeser Dep. at 21). Plaintiff did not follow up on her desk

request. (Londo Dep. at 69-70).

        By mid-June 2017, Ms. Goodwin saw more errors committed by Plaintiff in

recording medical information and concluded that Plaintiff’s work performance was

becoming a major issue for the department, not only as an inconvenience to its staff, but

also one that could compromise patient care and safety. (Goodwin Dep. at 27, 29). Ms.

Goodwin escalated her concerns to Mr. Breeser, who agreed that the Hospital should

issue a corrective action if Plaintiff’s poor performance continued. (Breeser Dep. at 21-

23).

        Before the Hospital could issue any corrective action, Plaintiff called out sick on

June 19, 21, and 22 for migraines. (Londo Dep. at 80-82, Exs. 8, 9). 2 On June 23, Mr.

Breeser received a doctor’s note excusing Plaintiff from work for an additional two weeks

due to some undefined and unexplained “medical condition.” (Breeser Dep. at 18-19;

Londo Dep. at 85-88, Ex. 9). Pursuant to its general medical leave of absence policy, the

Hospital approved her requests. (Londo Dep. at 83-84).




        2
          Plaintiff had called out occasionally from February to May 2017 with a migraine or upset
stomach. (Londo Dep. at 80-85, Ex. 8). Mr. Breeser approved all of Plaintiff’s requests for sick
days, which were recorded on February 27, March 16-17, and May 9-12, 2017. (Id.). Plaintiff
never informed anyone that her sick day requests were the product of any chronic medical
condition, anxiety or depression, or a purported disability. (Id.). Furthermore, all doctor’s notes
submitted to the Hospital by Plaintiff’s physicians did not elaborate on her condition beyond stating
that her time away from work was for a “medical condition.” (Id. at 85-87, Ex. 9).
4850-4848-9908.3

                                                 7
Case 2:18-cv-00223-GJQ-MV ECF No. 37, PageID.301 Filed 03/09/20 Page 8 of 32




        During Plaintiff’s leave, Ms. Goodwin discovered more errors committed by

Plaintiff. (Goodwin Dep. at 26-29). For example, Plaintiff failed to input eight weeks’

worth of surgical orders and clinic days for urgent care patients. (Id.). Plaintiff also failed

to confer with Dr. Marder or review his calendar for any conflicts before scheduling three

patient surgeries. (Goodwin Dep. at 26-29; Londo Dep. at 124-26).

        Near the end of her medical leave, Plaintiff met with the Hospital’s Human

Resources Generalist, Kristin Casey. (Londo Dep. at 88-89). Plaintiff recalls telling Ms.

Casey that she had a “medical condition,” without providing any further details, for the

sole purpose of having Ms. Casey “hang on to it” so that Plaintiff could have time to “see

how [her return to work] goes.” (Id. at 88-90).

        On July 24, Plaintiff returned to work. (Id. at 123-24). As with all other notes from

Plaintiff’s physician, the Return to Work/Fitness for Duty note did not describe Plaintiff’s

medical condition, provide any diagnosis or elaborate on the reason for Plaintiff’s leave.

(Id. at 85-87, Ex. 9).

C.      Annual Evaluation and Corrective Action.

        In August of 2017, Plaintiff completed a self-evaluation as part of the Hospital’s

annual employee evaluation process. (Londo Dep. at 109, Ex. 11). She acknowledged

her performance shortcomings candidly, rating herself correctly as “inconsistently [meets]

standards” with respect to her accountability and job-specific knowledge. (Id.). Plaintiff

concedes that she knew that her work performance must improve and that she should

have been “further along” than she was. (Id. at 111-13, 115). Ms. Goodwin agreed, rating

Plaintiff as “inconsistently met standards” or “did not meet standards” for most areas of

4850-4848-9908.3

                                              8
Case 2:18-cv-00223-GJQ-MV ECF No. 37, PageID.302 Filed 03/09/20 Page 9 of 32




Plaintiff’s annual evaluation. (Id. at Ex. 11; Goodwin Dep. at 16-17). Plaintiff has no

reason to believe that Ms. Goodwin did not honestly think that she failed to meet the

Hospital’s expectations and that Plaintiff had committed “serious mistakes and omissions”

in her work. (Londo Dep. at 121).

        Consistent with the poor evaluations, the Hospital issued Plaintiff a corrective

action based upon her shortcomings in time management, inaccuracy, inattention to

detail, and failure to follow the Hospital processes and procedures. (Id. at 122, Ex. 12).

When asked if she agreed with the contents of the Correct Action form, Plaintiff checked

“Yes.” (Id. at 131, Ex. 12). During the evaluation and corrective action process, Plaintiff

never told Mr. Breeser or Ms. Goodwin that she suffered from a disability or medical

condition or that she needed any type of accommodation. (Id. at 140).

D.      Plaintiff’s Continued Poor       Performance      Results    in a Performance
        Improvement Plan.

        Despite the Hospital’s best efforts to assist her, Plaintiff did not improve her

performance. In late August, Mr. Breeser learned that Plaintiff failed to complete surgical

orders and failed to schedule surgeries for Dr. Marder. (Breeser Dep. at 34). Ms.

Goodwin learned that Plaintiff often went missing during her shift, failed to chart patient

records correctly, and received complaints from patients about scheduling errors.

(Goodwin Dep. at 17, 29-30, 53-54). Ms. Goodwin counseled Plaintiff multiple times to

discuss her assignments and progress. (Londo Dep. at 162).

        As a result, the Hospital implemented a formal Performance Improvement Plan

(“PIP”) for Plaintiff on September 14, 2017. (Id. at 145, Ex. 13). Plaintiff admits that the

Hospital was completely justified in putting her on the PIP and that the PIP was absolutely
4850-4848-9908.3

                                             9
Case 2:18-cv-00223-GJQ-MV ECF No. 37, PageID.303 Filed 03/09/20 Page 10 of 32




merited by her poor performance. (Id. at 145). The PIP accurately summarized the

Hospital’s efforts to help Plaintiff improve her performance, set forth a 45-day time table

to reassess whether Plaintiff had made satisfactory progress towards the goals outlined

in the PIP, and made clear the consequences if she failed to do so. (Id. at 144-46, Ex.

13; Breeser Dep. at 33). Plaintiff understood that her failure to meet the expectations

outlined in the PIP would result in further disciplinary action, up to and including

termination. (Londo Dep. at 163).

E.      Termination.

        Before Mr. Breeser could evaluate Plaintiff’s adherence to the PIP, he learned that

she failed to update a medical record which directly impacted a patient’s treatment.

(Breeser Dep. at 42-43). Plaintiff was assigned to enter surgical orders for a patient and

schedule a procedure to remove a mass found in that patient’s lung. (Id. at 42-43;

Goodwin Dep. at 55).      On September 26, eleven days after the patient’s follow-up

appointment, the patient presented to the Hospital’s emergency room with increased pain.

(Breeser Dep. at 42-43; Goodwin Dep. at 55). The Hospital uncovered that the mass had

doubled in size, and the patient required an emergency operation. (Breeser Dep. at 42-

43; Londo Dep. at 163-76, Ex. 14; Goodwin Dep. at 55). Upon reviewing the patient’s

medical file, Mr. Breeser learned that Plaintiff never scheduled the required and ordered

pre-operation test, despite making other notes that such test was necessary and would

be scheduled. (Breeser Dep. at 42-43; Londo Dep. at 163-76, Ex. 14). That was the last

straw and Plaintiff had to go. (Breeser Dep. at 35, 42-43).



4850-4848-9908.3

                                            10
Case 2:18-cv-00223-GJQ-MV ECF No. 37, PageID.304 Filed 03/09/20 Page 11 of 32




        In consultation with the Hospital’s Human Resources Director Kelly Gaul-Hauser,

Mr. Breeser made the decision to terminate Plaintiff’s employment. (Breeser Dep. at 36,

42-43; Londo Dep. at 176-77, Ex. 15). Plaintiff concedes that she had no evidence that

the reasons provided for her termination were not the real reasons for her termination.

(Londo Dep. at 180, 183).

                                  III.   LEGAL ANALYSIS

        Plaintiff asserts claims of disability discrimination and a hostile work environment

on the basis of a disability under the Americans with Disabilities Act of 1990, as amended

(“ADA”). She also asserts a disability based retaliation claim under the Elliott-Larsen Civil

Rights Act (“ELCRA”). All fail as a matter of law.

A.      Plaintiff Cannot Establish a Prima Facie Case of Disability Discrimination.

        To establish a prima facie of disability discrimination, Plaintiff must prove: (1) she

is disabled; (2) she is qualified for the position with or without reasonable accommodation;

(3) she suffered an adverse employment action; (4) the Hospital knew or had reason to

know of her disability; and, (5) she was replaced or her position remained open. Arthur

v. Am. Showa, Inc., 625 Fed. Appx. 704, 707 (6th Cir. 2015). Plaintiff cannot do so

because she cannot show that the decision-makers, Mr. Breeser and Ms. Gaul-Hauser,

knew about her purported disability. Plaintiff’s speculation that they must have known

she was disabled because they may have been aware of symptoms of her purported

disability (which of course could be “symptoms” of a variety of things, medical and non-

medical) is not sufficient to withstand summary judgment.



4850-4848-9908.3

                                              11
Case 2:18-cv-00223-GJQ-MV ECF No. 37, PageID.305 Filed 03/09/20 Page 12 of 32




        1.         Plaintiff Admits That She Never Told the Hospital That She Was Disabled
                   or Needed Any Accommodations for a Disability.

        For the Hospital to have discriminated against Plaintiff because of her purported

disability, as the Complaint alleges, she must prove that it had knowledge of the disability.

Nilles v. Givaudan Flavors Corp., 521 F. App’x 364, 368 (6th Cir. 2013). Id. Indeed, it is

common sense as well as well-settled law that that an employee “cannot be considered

to have been fired on the basis of disability unless the individual decision-maker who fired

the individual had knowledge of that disability.” Id. (emphasis added). Here, Plaintiff

admits that she never actually disclosed that she had a disability to the Hospital or that

the decision-makers (Ms. Gaul-Houser and Mr. Breeser) knew or should have known that

she was disabled.

                    i.      Plaintiff Relies Upon Statements She Purportedly Made to
                            Hospital Employees That Generally Described Anxiety to Support
                            Her Contention That She Also Disclosed Suffering from a
                            Disability.

        An employer has notice of a disability when an employee tells the employer that

she is disabled. Hammon v. DHL Airways, Inc., 135 F.3d 441, 450 (6th Cir. 1999).

Plaintiff never did. (Londo Dep. at 63-67, 88-90, 141-43; Goodwin Dep. at 16, 19-20;

Breeser Dep. at 35; Casey Dep. at 16).             So, Plaintiff tries a different tack, one

unrecognized by applicable law, by claiming that the Hospitaland specifically the

decision-makersshould have known she suffered from an anxiety disorder and

depression based upon three conversations: (1) sometime in April 2017, she told Ms.

Goodwin that Ms. Harger, her co-worker, gave her “great anxiety” and that she would like

to move desks; (2) sometime in June 2017, she asked Mr. Breeser to go home following
4850-4848-9908.3

                                              12
Case 2:18-cv-00223-GJQ-MV ECF No. 37, PageID.306 Filed 03/09/20 Page 13 of 32




an “anxiety attack”; and, (3) sometime in July 2017, she told HR Generalist Kristin Casey

that she had some “medical conditions.” (Londo Dep. at 88-90, 141-43). Her theory rests

on statements that only generally describe workplace anxiety that some employees

experience, regardless of whether they have a disability or not; as a matter of law, they

are entirely insufficient to prove that the Hospital actually learned of her disability or should

have realized it. Cf. Van Compernolle v. City of Zeeland, 2006 U.S. Dist. LEXIS 32963,

*36 (W.D. Mich. May 24, 2006) (Bell, J.) (“[S]peculation about the cause of a problem

does not impute knowledge to Defendants.”); Rogers v. CH2M Hill, Inc., 18 F. Supp. 2d

1328, 1337 (M.D. Ala. 1998) (“An employer would probably never be held to have imputed

knowledge of a depression or an anxiety disorder of its employee. Asking the employer

to guess at such is asking too much of the employer, and of the ADA.”).

        With respect to Plaintiff’s direct supervisor Ms. Goodwin, Plaintiff says she told Ms.

Goodwin that she became nervous around her because Ms. Goodwin “didn’t understand

when [Plaintiff] asked for certain things” concerning requests for “peace and quiet” (Londo

Dep. at 63-64), and that Ms. Harger gave Plaintiff “great anxiety.” (Id. at 141). This

conversation does not support a finding that Ms. Goodwin should have realized that

Plaintiff was discussing or referring to a physical or mental impairment substantially

limiting a major life activity, as the ADA prescribes. See Rogers, 18 F. Supp. 2d at 1338

(finding that vague statements referencing “feeling kind of down and depressed” did not

give notice to employer of plaintiff’s disability, even if evidence supported that the plaintiff

exhibited some behaviors which “may be considered symptoms” of anxiety). Even more,



4850-4848-9908.3

                                               13
Case 2:18-cv-00223-GJQ-MV ECF No. 37, PageID.307 Filed 03/09/20 Page 14 of 32




Plaintiff contradicted herself when asked if she ever told Ms. Goodwin that she had

anxiety, and she flat-out denies telling Ms. Goodwin that she was disabled:

        Q.         Did you ever tell [Ms. Goodwin] that you suffered from a disability?

        A.         I told her that I had anxiety. I don’t recall when and how and where,
                   but I told her and it may have been during that time of converting
                   over to a new doctor, I don’t know . . .

        ...

        Q.         [W]as it just in general, ‘Hey, Brandi, I need some space’ or did you
                   tie that conversation back to a medical condition that you suffer from?

        A.         What I told her was that I find it best to be able to concentrate on
                   what I am doing if I can -- You know, if I could have another desk,
                   have all of my stuff there, instead of hauling it back and forth, and
                   she denied that . . .

        ...

        Q.         When she denied it, did you ever tell her that you had a disability?

        A.         Okay. I didn’t go to [Ms. Goodwin’s] office and say, ‘Hey, I have an
                   anxiety disorder’ because up until I started working there, I was very
                   able to manage. And working there, with the pressure, the intensity,
                   and I think most of it was just, I felt, a lack of support. I have never,
                   ever had a mental break like that before and be on the edge of one
                   every single day that I went in there because it was so chaotic. No
                   one respected quietness. If there were no doctors in the office,
                   everybody -- well, mainly here, and if the mid-level is there, talking
                   about Pilates class or whatever else. And that’s not how I function.
                   And I shared that I needed to be able to function better. So without
                   saying, you know, ‘Well, I have anxiety,’ I am sure [Ms. Goodwin] got
                   it -- or I hope she did but yet . . .

        Q.         Do you think [Ms. Goodwin] did get it?

        A.         I am thinking now, no. I don’t know.




4850-4848-9908.3

                                                  14
Case 2:18-cv-00223-GJQ-MV ECF No. 37, PageID.308 Filed 03/09/20 Page 15 of 32




(Londo Dep. at 65-67). Accordingly, with whatever language Plaintiff used to describe

noise levels at the Hospital to Ms. Goodwin or her issues with Ms. Harger, Plaintiff admits

that she does not believe Ms. Goodwin became aware of her disability. (Id.).

        To support her argument that Mr. Breeser must have been aware of her disability,

Plaintiff says that, one afternoon in June, she told him that she had suffered an “anxiety

panic attack” and needed to go home. (Londo Dep. at 140-41, 143-44). Plaintiff does

not contend that she ever told Mr. Breeser that she suffered from a disability during this

conversation or why she suffered an “anxiety panic attack” or if was an actual medical

condition. (Id. at 140-41, 143-44). Mr. Breeser recalls allowing Plaintiff to go home early

that day, and he denies that he ever became aware of her disability. (Breeser Dep. at

35).    Again, and like Ms. Goodwin, Plaintiff urges the Court to assume that Mr. Breeser

speculated so far into her comments describing her workplace anxiety generally to

discern that Plaintiff was disabled within the meaning of the ADA. Despite Plaintiff’s effort

to keep this claim alive, the Hospital is not required to make such factual leaps or

speculate as to Plaintiff’s medical condition and history. See, e.g., Lippman v. Sholom

Home, Inc., 945 F. Supp. 188, 192 (D. Minn. 1996) (“[A]n employer is not obligated to

observe employees for any behavior which may be symptomatic of a disability, and then

divine that the employee actually suffers from a disability.”).

        Furthermore, nothing in the record suggests that Ms. Gaul-Houser was aware of

Plaintiff’s purported disability. Plaintiff, instead, relies on a conversation she had with

Kristin Casey, a new Human Resources Generalist at the time, where Plaintiff says she

shared that she suffered from “medical conditions” when asking permission to apply for a

4850-4848-9908.3

                                             15
Case 2:18-cv-00223-GJQ-MV ECF No. 37, PageID.309 Filed 03/09/20 Page 16 of 32




different position within the Hospital system. (Londo Dep. at 88-90). Plaintiff, however,

testified that she did not ask Ms. Casey to do anything with that information, but rather

just “hang on to it.” (Id.). Plaintiff admitted that she did not go into detail about those

“medical conditions,” (Id. at 89, 196; Casey Dep. at 16-17), and Ms. Casey recalls that

the conversation only covered Plaintiff’s request to apply for a transfer because, as

Plaintiff expressed, she was “stressed” about the demands of her position. (Casey Dep.

at 16).

          For the reasons set forth in Sections III.A.1.ii and iii, infra, the Court should reject

Plaintiff’s theory that knowledge of some symptoms equals knowledge that she is

disabled.

                     ii. Knowledge of Plaintiff’s Symptoms Does Not Equate to Knowledge
                         of Her Purported Disability.

          As a matter of law, Plaintiff cannot rely on the Hospital to speculate as to her

medical condition to prove her case. See, e.g., Arthur v. Am. Showa, Inc., 625 F. App’x

704, 708 (6th Cir. 2015) (finding that while decision-maker was aware that the plaintiff

had “restrictions,” he was “wholly unaware” of any disability). Knowledge of symptoms

does not equate to knowledge of a disability. See id. (affirming employer’s summary

judgment motion); Hammon v. DHL Airways, Inc., 135 F.3d 441, 450 (6th Cir. 1999)

(“Although Plaintiff told [his supervisors] about his loss of confidence, by his own

admission he never suggested that his emotional problems stemmed from a condition of

disability.”); Brown v. BKW Drywall Supply, Inc., 305 F. Supp. 2d 814, 829 (S.D. Ohio

2004) (“Knowing that an employee has health problems . . . is not the same as knowing

that the employee suffers from a disability.”).
4850-4848-9908.3

                                                16
Case 2:18-cv-00223-GJQ-MV ECF No. 37, PageID.310 Filed 03/09/20 Page 17 of 32




        In Van Compernolle v. City of Zeeland, this Court found that an employee claiming

disability discrimination did not provide notice of his disability when he relied on “isolated,

stray references to his difficulties with [work responsibilities] and his own speculation of

his [coworkers] that there may be something wrong with him.” 2006 U.S. Dist. LEXIS

32963, *36 (W.D. Mich. May 24, 2006) (Bell, J.). There, the plaintiff was diagnosed with

Attention Deficit Hyperactivity Disorder, bipolar disorder, and depression, and he

experienced difficulty filling out payroll sheets accurately. Id. at *5-7. However, he did

not tell his employer about his diagnoses until after his termination. Id. This Court

rejected the plaintiff’s contention that his employer’s knowledge of the plaintiff’s difficulty

completing certain work responsibilities and his fellow coworker’s statement that

“something was not right” gave the employer knowledge of his disabilities, holding

“general references” to “some issue or a problem” does not equate to knowledge of a

disability. Id. at 36-37.

        Like the plaintiff in Van Compernolle, Plaintiff relies on her own speculation of the

Hospital’s knowledge of her purported disability to support the knowledge prong of her

prima facie case. The Hospital, however, did not know of her disability based on work

performance or general statements she made about being nervous or anxious, and the

ADA “does not require clairvoyance.” See, e.g., Hedberg v. Indiana Bell Tel. Co., 47 F.3d

928, 934 (7th Cir. 1995). Plaintiff only made general statements to Ms. Goodwin and Mr.

Breeser as to the problems she was facing with her work assignments. In that regard,

she was not unlike many other employees who voice generalized anxiety about or

problems with their work assignments. As a matter of law, that is not enough to impute

4850-4848-9908.3

                                              17
Case 2:18-cv-00223-GJQ-MV ECF No. 37, PageID.311 Filed 03/09/20 Page 18 of 32




knowledge of a disability.      Without that knowledge, the Hospital could not have

discriminated against Plaintiff, and she cannot meet her prima facie burden.

B.      Plaintiff Cannot Establish a Prima Facie Case of Retaliation.

        Plaintiff claims that the Hospital retaliated against her in violation of the Elliott

Larsen Civil Rights Act (“ELCRA”) by terminating her after she reported “discriminatory

treatment” to Ms. Goodwin in September 2017. (Docket No. 1 at ¶¶ 42-45). As a

threshold, Plaintiff’s retaliation claim must be dismissed because the ELCRA prohibits

retaliation on the basis of religion, race, color, national origin, age, sex, height, weight,

and marital status, not disability. See MCLS § 37.2101 et seq. If Plaintiff wanted to assert

a state law claim for retaliation, she should have sued under Michigan’s Persons with

Disabilities Civil Rights Act, MCLS § 37.1101 et seq. (“PWDCRA”). Her failure to do so

is no different than suing for age discrimination under Title VII and not the Age

Discrimination in Employment Act. See, e.g., Clark v. City of Dublin, 178 F. App’x 522,

524 (6th Cir. 2006); Jorgensen v. Henry Ford Health Sys., 2018 U.S. Dist. LEXIS 168775,

*25 (E.D. Mich. Sept. 30, 2018) (“There is no claim for age discrimination under Title VII.”);

Wakefield v. Children’s Hosp., 2008 U.S. Dist. 91835, *13-14 (S.D. Ohio Aug. 12, 2008)

(dismissing age discrimination claim filed under Title VII because “Title VII does not

protect against age discrimination”). Plaintiff’s retaliation claim should be dismissed for

this reason alone. See, e.g., Hubbard-Klik v. United Am. Payrol 17, Inc., 2008 U.S. Dist.

LEXIS 107624, *25-26 (E.D. Mich. Dec. 18, 2008) (“Being disabled . . . is not a protected

classification under the ELCRA.”); Weibel v. Salon Nadwa & Day Spa, Inc., 2003 Mich.

App. LEXIS 958, *2-3 (Mich. Ct. App. Apr. 15, 2003) (affirming dismissal of ELCRA claim

4850-4848-9908.3

                                             18
Case 2:18-cv-00223-GJQ-MV ECF No. 37, PageID.312 Filed 03/09/20 Page 19 of 32




for disability discrimination because “being disabled is not a protected classification”

under the ELCRA).

        Even if Plaintiff had sued under the appropriate statute, her retaliation claim still

must be dismissed on summary judgment. To establish a prima facie case of retaliation

under Michigan state law, Plaintiff must show that (1) she engaged in protected activity,

(2) the Hospital knew of such activity, (3) the Hospital consequently took an employment

action adverse to Plaintiff, and (4) a causal connection exists between the protected

activity and adverse employment action. Marotta v. Ford Motor Co., 119 F. Supp. 3d 676,

698 (E.D. Mich. 2015); Charboneau v. Severn Trent Labs., 2005 U.S. Dist. 36442, *15-

16 (W.D. Mich. Dec. 1, 2005). Plaintiff fails at the first step because she admits that she

did not engage in any protected activity. Her contention that she complained that “nobody

communicat[ed]” with her upon her return from absences in August 2017 and that Ms.

Harger commented that Plaintiff had a “spell” or “episode” is not “protected activity.”

Moreover, she has absolutely no evidence or proof that the decision-maker knew about

her contentions. Her retaliation claim must be dismissed.

        1.         Plaintiff Did Not Engage in Protected Activity and Nothing in the Record
                   Shows That the Hospital Thought She Did.

        The first element of Plaintiff’s prima facie case requires her to prove that she

engaged in protected activity, meaning that she “participated in a proceeding or opposed

a violation” of the ELCRA. Charboneau, 2005 U.S. Dist. LEXIS 36442 at *17. 3 Plaintiff




     The Sixth Circuit has noted that the anti-retaliation provisions of the ELCRA and the
        3

PWDCRA are “materially identical” and have analyzed claims under each using the same prima
4850-4848-9908.3

                                               19
Case 2:18-cv-00223-GJQ-MV ECF No. 37, PageID.313 Filed 03/09/20 Page 20 of 32




must also prove that the decision-makers knew that she engaged in protected activity.

Id. Of course, not every generalized complaint is “protected activity.” Id. at *17.

        It is unclear what activity Plaintiff purports to have been “protected” under the law.

Plaintiff alleges that she complained to Mr. Breeser and Ms. Goodwin on an unknown

date that Ms. Harger’s purported “whispering” and “watching” made her feel “very, very

violated.” (Londo Dep. at 204-05). Plaintiff, however, conceded that she had no firsthand

knowledge that those purported “whispers” were about her or her purported disability. (Id.

at 105-08). Plaintiff also conceded that she did not tell Mr. Breeser or Ms. Goodwin that

she felt discriminated against for any reason, much less because of a disability:

        Q.         Did you ever complain specifically to anybody about being
                   discriminated against because of a disability? Specifically, like did
                   you --

        A.         Like, ‘I have a disability and I’m being picked on?’

        Q.         Yeah.

        A.         That’s not my style. I told [Ms. Goodwin] and [Mr. Breeser] that I felt
                   violated. I really think that that pretty much sums it up.

 (Id. at 205). Plaintiff did not follow-up with either thereafter because she did not feel as

if a “door opened” by her conversation. (Id.). It is impossible for the Hospital, Mr. Breeser,

or Ms. Goodwin to have retaliated against Plaintiff for complaints that she never made.

        At best, Plaintiff’s comments about Ms. Harger were generalized comments and

statements regarding her disagreement and discomfort with a coworker, untethered to




facie elements. See, e.g., MacDonald v. United Parcel Service, 430 Fed. App’x 453, 463 (6th Cir.
2011).

4850-4848-9908.3

                                                 20
Case 2:18-cv-00223-GJQ-MV ECF No. 37, PageID.314 Filed 03/09/20 Page 21 of 32




any medical condition, disability or allegation of discrimination or retaliation. The Sixth

Circuit has made clear that “[g]eneral complaints to management do not constitute

protected activity when the plaintiff does not object to discriminatory conduct against her

based on her membership in a protected class.” Jenkins v. Regents of the Univ. of Mich.,

763 Fed. App’x 545, 553 (6th Cir. Feb. 26, 2019). Plaintiff has no more. Her retaliation

claim fails for that reason alone.

        2.         No Causal Connection Between Her Complaints About Ms. Harger and Her
                   Termination.

        Plaintiff also does not make any connection between her complaints about Ms.

Harger and her termination. To establish a prima facie case for retaliation, she must show

a causal connection between her protected activity and the Hospital’s decision to

terminate her employment. Charboneau v. Severn Trent Labs., 2005 U.S. Dist. 36442

at *15-16. Michigan courts assess state claims of retaliation using the same general

framework as used by federal courts for ADA claims. See Peoples v. FCA US, LLC, 2017

U.S. Dist. LEXIS 79424, *24-25 (E.D. Mich. May 24, 2017) (ADA and PWDCRA); Marotta

v. Ford Motor Co., 119 F. Supp. 3d 676, 698 (E.D. Mich. 2015) (Title VII and ELCRA). To

establish causation under state law, Plaintiff must show that the alleged adverse

employment action “would not have occurred but for” her participation in protected

activity. Marotta, 119 F. Supp. at 698. A “causal connection can be established through

circumstantial evidence, such as close temporal proximity between the protected activity

and adverse actions, as long as the evidence would enable a reasonable fact-finder to

infer that an action had a discriminatory or retaliatory basis.” Lawson-Brewster v. River

Valley Sch. Dist., 2008 U.S. Dist. LEXIS 33060, at *92 (W.D. Mich. Apr. 22, 2008).
4850-4848-9908.3

                                             21
Case 2:18-cv-00223-GJQ-MV ECF No. 37, PageID.315 Filed 03/09/20 Page 22 of 32




        Plaintiff cannot make any connection to the Hospital’s decision to terminate her

employment with any purported complaints that Plaintiff made about Ms. Harger, her

coworkers, or her work environment. Plaintiff agrees with the content of the Hospital’s

issued corrective action and Performance Improvement Plan, and she does not contest

that the reasons offered for her terminationher continuous failure to complete her duties

accurately and on timewere the true reasons for her termination. (See infra Section

III.C). This admission alone defeats a contention that any complaints to Ms. Goodwin or

Mr. Breeser could have played any factor in the decision to terminate her employment.

See Marotta, 119 F. Supp. 3d at 696 (“Plaintiff admits that the problems documented in

the disciplines actually occurred undermining her contention that the disciplines were

taken in retaliation for [participating in a protected activity.”).

C.      Plaintiff Cannot Establish Pretext.

        Plaintiff’s claims of discrimination and retaliation also fail because she cannot

prove that the Hospital’s articulated legitimate, nondiscriminatory and non-retaliatory

reasons for her terminationMr. Breeser’s and Ms. Gaul-Houser’s honest and good faith

belief that her poor work performance caused a direct threat of patient health and

safetywere pretext for unlawful discrimination or retaliation. Under the burden-shifting

framework the U.S. Supreme Court adopted in McDonnell Douglas Corp. v. Green, if

Plaintiff makes out a prima facie case, the Hospital must articulate a nondiscriminatory

explanation for its action. Morrissey v. Laurel Health Care Co., 943 F.3d 1032, 1038 (6th

Cir. 2019) (citations omitted). The burden shifts then back to Plaintiff to prove that the

Hospital’s explanation is pretext for discrimination. Id. This analysis for pretext is identical
4850-4848-9908.3

                                                22
Case 2:18-cv-00223-GJQ-MV ECF No. 37, PageID.316 Filed 03/09/20 Page 23 of 32




for federal claims for discrimination and state claims for retaliation. See, e.g., Robinson

v. MGM Grand Detriot, LLC, 2019 U.S. Dist. LEXIS 98479, *17-19 (E.D. Mich. June 12,

2019); Macdonald v. UPS, 2009 U.S. Dist. LEXIS 47457, *24-25 (E.D. Mich. June 5,

2009). At all times Plaintiff bears the burden of establishing that illegal discrimination took

place. Ferrari v. Ford Motor Co., 826 F.3d 885, 891 (6th Cir. 2016).

        Here, the reason for Plaintiff’s termination is made clear by the record: she

committed many, many errors resulting in threats to patient safety and care, despite

having been provided with ample opportunities from the Hospital to improve her

performance. See Section II, supra. Having met the Hospital’s burden of production,

Plaintiff’s claims must be dismissed as a matter of law unless she can prove by a

preponderance of the evidence that the Hospital’s reasons were not its true reasons, but

were rather a pretext for unlawful discrimination. See Kocsis v. Multi-Care Management,

Inc., 97 F.3d 876, 883 (6th Cir. 1996). A plaintiff can establish pretext by showing (1) the

employer’s asserted reason(s) has no basis in fact; (2) the reason(s) did not in fact

motivate its decision to terminate; or, (3) if they were factors in the decision, they were

insufficient to motivate the termination. Ferrari, 826 F.3d at 891; see also Burdett-Foster

v. Blue Cross Blue Shield of Mich., 574 F. App’x 672, 681 (6th Cir. 2014); Wright v.

Memphis Light, Gas & Water Div., 558 Fed. App’x 548, 554 (6th Cir. 2014). Plaintiff

cannot make any such showing here. Indeed, there is no genuine issue of material fact

as to whether the Hospital’s rationale was pretextual because Plaintiff conceded that the

proffered reasons for her termination were, in fact, true.



4850-4848-9908.3

                                              23
Case 2:18-cv-00223-GJQ-MV ECF No. 37, PageID.317 Filed 03/09/20 Page 24 of 32




        The undisputed history of Plaintiff’s employment shows her consistent failure to

perform her job adequately and that Plaintiff was well aware that she was committing

multiple errors and omissions. In quick summary, shortly after she began working the

Hospital, Plaintiff required counseling because she did not document patient records

accurately. (Londo Dep. at 48-49, Ex. 4). By January 19, 2017, Ms. Goodwin issued

Plaintiff’s first notice that more errors may result in her termination, which Plaintiff

understood and with which she agreed.         (Id. at 52-54, Ex. 5).   Plaintiff continued

performing poorly, which she acknowledged in her written self-evaluation in August of

2017, just weeks before her termination, and agreed that the she had not met the

Hospital’s standards with respect to her accountability and job-specific knowledge. (Id.

at 144-46, Ex. 11). Plaintiff also admitted then that she had no reason to believe that Ms.

Goodwin did not honestly think that Plaintiff failed to meet the Hospital’s expectations or

that Plaintiff had committed “serious mistakes and omissions.” (Id. at 111-13, 115, 121).

        Continuing, in a corrective action issued on August 3, 2017, Plaintiff agreed that

she erred by: (1) scheduling three surgeries for Dr. Marder before he gave permission,

(2) failing to complete an “extensive” amount of orders, (3) failing to schedule certain

procedures, (4) missing documentation in the electronic medical recording system, (5)

failing to document phone or in-person conversations with patients, (6) amassing nearly

two hundred unfinished assignments and tasks that required follow-ups or orders to be

completed, and (7) entering incorrect surgery orders for patients. (Id. at 122, Ex. 12).

Plaintiff does not contest the accuracy of the content of her corrective actionor even the

occurrence of any of aforementioned errors and omissionsand she cannot point to any

4850-4848-9908.3

                                            24
Case 2:18-cv-00223-GJQ-MV ECF No. 37, PageID.318 Filed 03/09/20 Page 25 of 32




listed example that was untrue. (Id. at 131). In fact, when asked if she agreed with the

characterization of these events, Plaintiff responded: “If this was perceived by them, then

it was.” (Id. at 124). 4 She has produced no evidence whatsoever to even suggest that

the errors and omissions which led to her termination did not actually happen. Even more,

Plaintiff acknowledged that the listed errors and omissions, such as failing to update

patient records or schedule surgeries, could seriously jeopardize the health and safety of

patients. (Id. at 134-35).

        Last but not least, Plaintiff does not contest that her Performance Improvement

Plan was deserved and appropriate. (Id. at 145). Plaintiff does not disagree with the fact

that the Hospital had genuine concerns about her failure to perform her job duties. (Id. at

160-62, 180, Ex. 13). And, she offers no explanation how the reasons provided to her

during her termination, both in writing and in person, are causally related or connected to

discrimination or retaliation, admitting that she “respect[s] what [the Hospital] wrote” when




        4
          When asked directly if Plaintiff had any reason to doubt that the listed errors and
omissions in her corrective action form were untrue, she stated that she was “going to pass on
that question because [she] . . . need[s] examples” of those errors and omissions. (Londo Dep.
at 133). Plaintiff contends that Ms. Goodwin and Mr. Breeser “should have gone into more detail”
about the cited errors and omissions. (Id. at 30). Respectfully, her contention is a classic example
of attempting to second guess the Hospital and substitute her judgment for her employer’s. Courts
have routinely rejected such attempts, noting that they do not forestall summary judgment. See,
e.g., Lee v. City of Columbus, 636 F.3d 245, 257-58 (6th Cir. 2011) (“It is not within the province
of the courts to . . . act as super personnel departments to second guess an employer’s facially
legitimate business decisions.”); Miller v. Dep’t of Natural Res., 2006 U.S. Dist. LEXIS 23145,
*36-37 (W.D. Mich. Apr. 24, 2006) (“[C]ourts do not second guess an employer’s business
decisions.”); Bush v. American Honda Motor Co., 227 F. Supp. 2d 780, 797 (S.D. Ohio 2002).
Moreover, Plaintiff admits that she never asked either Mr. Breeser or Ms. Goodwin to provide any
additional information or examples of her errors and omissions during the meeting and, instead,
she just signed the document so she could “let it go and start over.” (Londo Dep. at 130, 136).
4850-4848-9908.3

                                                25
Case 2:18-cv-00223-GJQ-MV ECF No. 37, PageID.319 Filed 03/09/20 Page 26 of 32




referencing the termination document. (Id. at 180, Ex. 15). She respected those reasons

because they were true.

        In Marotta v. Ford Motor Company, the plaintiff filed a disability retaliation claim,

among many others, against her employer. 119 F. Supp. 3d 676 (E.D. Mich. 2015). Over

the course of one year, the employer issued the plaintiff eight reprimands and warnings

for various reasons, including for poor performance and tardiness. Id. at 685-86. The

plaintiff “effectively admitted” through testimony that the problems underlying the

disciplinary actions actually occurred. Id. at 696, 698. The court granted the employer’s

summary judgment motion and rejected the plaintiff’s argument that she met her burden

to show pretext for discrimination. Id. In doing so, the Court emphasized that, because

the plaintiff “admit[ted] that the underlying issues in disciplines actually occurred,” she in

turn “provid[ed] a legitimate explanation for the reprimands.” Id.

        Like the plaintiff in Marotta, Plaintiff cannot prove pretext. She concedes that the

Hospital’s proffered reasons were based in facts that she does not dispute, and she does

not contest that those were the real reasons that resulted in her termination. Accordingly,

her federal discrimination and state retaliation claims must be dismissed.

D.      Plaintiff’s Hostile Work Environment Claim Fails Because She Offers No
        Proof That She Was Subjected to Conduct Severe or Pervasive Enough to
        Constitute an Actionable Claim Under the ADA.

        To establish a hostile work environment claim under the ADA, Plaintiff must show:

(1) she was disabled, (2) she was subject to unwelcome harassment, (3) the harassment

was based on her disability, (4) the harassment unreasonably interfered with her work

performance, and (5) the Hospital either knew or should have known about the

4850-4848-9908.3

                                             26
Case 2:18-cv-00223-GJQ-MV ECF No. 37, PageID.320 Filed 03/09/20 Page 27 of 32




harassment and failed to take corrective action. Trepka v. Bd. of Educ., 28 F. App’x 455,

461 (6th Cir. 2002). 5 To prevail, Plaintiff must show that the complained-of conduct is

“sufficiently severe or pervasive to alter the conditions” of her employment and to “create

an abusive working environment.” Id. Merely offensive conduct does not support a hostile

work environment claim.        Harris v. Forklift Systems, Inc., 510 U.S. 17, 21 (1993).

Furthermore, “[c]onversations between an employee and [her] superiors about [her]

performance does not constitute harassment simply because they cause the employee

distress,'" particularly when "[t]here is no evidence that [the plaintiff] was ridiculed or

insulted because of [the] medical condition." Plautz v. Potter, 156 F. App'x 812, 819 (6th

Cir. 2005). Likewise, “personal conflict does not equate with discriminatory animus.”

Morris v. Oldham County Fiscal Court, 201 F.3d 784, 791 (6th Cir. 2000). Summary

judgment is appropriate where the “evidence is so one-sided that there is no genuine

issue of material fact as to whether there was a hostile work environment.” Peoples v.

FCA US, LLC, 2017 U.S. Dist. LEXIS 79424, * 44 (E.D. Mich. May 24, 2017).

        First, Plaintiff has failed to prove that anyone at the Hospital knew that she was

disabled. See Section III.A, supra. Without such proof, Plaintiff cannot establish that

anyone at the Hospital engaged in any hostile conduct because of or based upon her

disability. See, e.g., Wilder v. Sumner Cty. Bd. of Educ., 2016 U.S. Dist. LEXIS 157240,




        For the same reasons outlined in Section A of this Motion, Plaintiff has put forth no
        5

evidence to show that the Hospital even knew of Plaintiff’s purported disability such that a hostile
work environment on the basis of a disability was even possible.
4850-4848-9908.3

                                                27
Case 2:18-cv-00223-GJQ-MV ECF No. 37, PageID.321 Filed 03/09/20 Page 28 of 32




*11-13 (M.D. Tenn. Nov. 14, 2016) (holding that hostile work environment could not exist

if purported bad actors were not aware of the plaintiff’s disability).

        Second, Plaintiff cannot prove her hostile work environment claim because she

has no evidence that the Hospital subjected her to conduct constituting any form of

harassment, much less harassment so severe or pervasive to alter the conditions of her

employment.

        Third, Plaintiff cannot prove that any conduct by anyone at the Hospital

unreasonably interfered with her work. Plaintiff’s own testimony, again, is damning to her

claim, and her hostile work environment claim must be dismissed.

        1.         Plaintiff Was Not Subjected to Any Harassment or Conduct That Even
                   Suggests Harassment, and She Does Not Connect the Purported
                   “Harassment” to Her Purported Disability.

        Plaintiff’s evidentiary grounds for her hostile work environment claim is minimal at

best, and nothing she alleges equates to more than petty and idiosyncratic annoyances

with a coworker. Plaintiff claims that Ms. Harger asked “how [Plaintiff’s] back was” based

on her previous knowledge of an injury that Plaintiff suffered at a different employer prior

to her job with the Hospital. (Londo Dep. at 93). She also claims that Ms. Harger

whispered behind her back and “watched [her] constantly” when she returned from leave

in August 2017. (Id. at 93). Plaintiff cannot tie either accusation to her purported disability

of anxiety and depression and concedes that she has no knowledge that anyone

instructed Ms. Harger to “watch” her. (Id. at 99-100). Likewise, she concedes that she

does not know what any employee “whispered” about or if those “whispers” were even

related to Plaintiff or her undisclosed purported disability. (Id. at 105-08).

4850-4848-9908.3

                                              28
Case 2:18-cv-00223-GJQ-MV ECF No. 37, PageID.322 Filed 03/09/20 Page 29 of 32




        Sixth Circuit law is clear:     to succeed on a disability-based hostile work

environment claim, Plaintiff must show that the conduct or harassment “permeate[d] the

workplace with discriminatory intimidation, ridicule, and insult to alter the conditions of the

working environment.” Cole v. Swagelok Corp., 2017 U.S. Dist. LEXIS 175195, *20 (N.D.

Ohio Oct. 23, 2017); see also Taulbee v. Univ. Physician Group, 2017 U.S. Dist. LEXIS

116756, *23 (E.D. Mich. July 26, 2017) (finding that a coworker following the plaintiff to

the bathroom and yelling at the plaintiff for excessive bathroom breaks did not create a

hostile work environment on the basis of disability). Plaintiff cannot meet that standard.

        The conduct that Plaintiff identifies to support her claim is not even objectively

offensive. There is no evidence to show that Plaintiff was ever ridiculed or insulted about

her disability, and Plaintiff does not contend that she was. (Londo Dep. at 202-04).

Furthermore, Plaintiff does not connect Ms. Harger’s purported behavior to any disability.

When asked if she had “any information to make [her] believe that Ms. Harger’s behavior

towards [Plaintiff] was because of her anxiety and a disability,” Plaintiff only said she has

a “feeling” that it was. (Londo Dep. at 99-100). When asked what information could prove

that “feeling,” Plaintiff replied: “I don’t know. I can’t answer that.” (Id.). Plaintiff’s

“feeling”unsupported by any factis just speculation and is insufficient to create a

genuine issue of fact. See, e.g., Holloway v. UPS, 1997 U.S. Dist. LEXIS 7707, *19 (E.D.

Mich. Apr. 14, 1997) (finding that plaintiff’s “gut feeling” amounted to conjecture and

speculation insufficient to support an inference of discrimination); Agugliaro v. Brooks

Bros., 927 F. Supp. 741, 747-48 (S.D.N.Y. 1996) (finding that a “feeling of discrimination”



4850-4848-9908.3

                                              29
Case 2:18-cv-00223-GJQ-MV ECF No. 37, PageID.323 Filed 03/09/20 Page 30 of 32




did not constitute sufficient evidence to defeat summary judgment). Summary judgment

is required.

        2.         No Conduct by Any Person at the Hospital Unreasonably Interfered with
                   Plaintiff’s Work.

        For Plaintiff to succeed on her claim, she must also show that harassing conduct

was so extreme that it “amount[ed] to a change in the terms and conditions of [her]

employment.” Hafford v. Seidner, 183 F.3d 506, 512 (6th Cir. 1999). Case law is clear

that the standard is very high to show that a change in the terms and conditions of

employment occurred as a result of harassing conduct. See, e.g., Blackwell v. Prod.

Action Int’l, Inc., 2006 U.S. Dist. LEXIS 92027, *27-37 (E.D. Ky. Dec. 18, 2006).

        Plaintiff does not allege that her termination or any other adverse employment

action or consequence flowed from the conduct that she contends supports her hostile

work environment claim. See, e.g., Kelly v. N.Y. State Office of Mental Health, 200 F.

Supp. 3d 378, 397 (E.D.N.Y. 2016) (finding that a statement that the plaintiff should “take

time off so [her employer] could train another nurse” did not constitute an adverse

employment action). Instead, Plaintiff claims that when she returned back from leave,

she was given the “silent treatment” and thought that people whispered behind her

backwithout knowing if those purported whispers even concerned her or her anxiety.

(Londo Dep. at 103-06). Plaintiff, in fact, stated that she “didn’t want to know” what people

may have whispered about, so she just returned to work. (Id. at 106-07) (emphasis

added).

        Plaintiff was not demoted, she did not lose benefits, and she did not have fewer

responsibilities as a result of the conduct that she purports created a hostile work
4850-4848-9908.3

                                              30
Case 2:18-cv-00223-GJQ-MV ECF No. 37, PageID.324 Filed 03/09/20 Page 31 of 32




environment. See Kelly, 200 F. Supp. 3d at 397. She conceded that her termination was

due to her performance issues, thus it is separate from any comment that Ms. Harger

made or Plaintiff’s perception that Ms. Harger was condescending. See Section III.C.,

supra. Furthermore, Plaintiff’s opinion that Ms. Harger was condescending in tone,

shown through Plaintiff’s examples such as Ms. Harger purportedly telling Plaintiff that

she “should know” how to do certain assignments and that they already “went over” other

tasks (Londo Dep. at 116, 147-48), in no way amounts to a change in the terms and

conditions of Plaintiff’s employment. See Faragher v. City of Boca Raton, 524 U.S. 775,

788 (1998) (“[S]imple teasing, offhand comments, and isolated incidents (unless

extremely serious) will not amount to discriminatory changes in the terms and conditions

of employment.”). Summary judgment is also required for this reason.

                               IV.    CONCLUSION

        For the foregoing reasons, the Court should grant the Hospital’s Motion for

Summary Judgment and dismiss this action with prejudice.


                                        /s/ T. Connor Dugosh
                                        Mark W. Peters (TN BPR No. 018422)
                                        T. Connor Dugosh (TN BPR No. 036788)
                                        WALLER LANSDEN DORTCH & DAVIS, LLP
                                        Nashville City Center
                                        511 Union Street, Suite 2700
                                        Nashville, TN 37219
                                        Phone: (615) 244-6380
                                        Facsimile: (615) 244-6804
                                        Email: mark.peters@wallerlaw.com
                                                connor.dugosh@wallerlaw.com

                                        Susan D. MacGregor (P41741)
                                        Kitch Drutchas Wagner Valitutti & Sherbrook
4850-4848-9908.3

                                          31
Case 2:18-cv-00223-GJQ-MV ECF No. 37, PageID.325 Filed 03/09/20 Page 32 of 32




                                   Attorneys for Defendant
                                   1440 West Ridge Street, Suite C
                                   Marquette, MI 49855
                                   (906) 228-0001
                                   susan.macgregor@kitch.com




4850-4848-9908.3

                                     32
